DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “said animal feed is produced without addition of nutrients to the feed stocks”. It is not clear if this would exclude blending of food wastes since food wastes also possess nutrients. It is not clear if this excludes nutrients during all stages of processing, or just after forming feedstocks. It is not clear what supplemental additives or components would be considered to be “nutrients”. It is not clear if this would exclude addition of water, since water is also a nutrient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alruqaie [US 2011/0281003A1] in view of Carson [Pat. No. 5,071,303] and Harrison et al [Pat. No. 3,527,642].
Alruqaie teaches a method for making animal feed from food waste (title) by obtaining food waste from various sources, such as homes, restaurants, and bakeries (paragraph 0014); dehydrating food waste at temperatures of 100-120°C to destroy pathogens (Figure 1, #102; paragraph 0015, 0052), grinding the dehydrated food waste (Figure 1, #104), blending with nutrient substances to achieve a desired nutritional profile (Figure 1, #106; paragraph 0019), forming pellets by extruding the food waste (Figure 1, #108), temporarily storing the mixture in a silo (paragraph 0038), and dehydrating to less than 10% moisture (paragraph 0015). 
Alruqaie does not explicitly recite a collector with plural chambers for collecting waste from plural locations and receptacles to create categorized waste (claim 14).
Harrison et al teach a method for converting food waste in animal food (column 1, line 15) by collecting food waste, such as beets, potatoes, and animal waste, as categorized food waste (Figure 6; column 4, lines 29-41), extrusion cooking and dehydration of 
Carson teaches a waste collector vehicle (Figure 7, #110) with plural chambers (Figure 7, #112A-C) for separating waste products from different locations from separate waste receptacles (Figure 1, #10, 20A-C; column 9, lines 6-60).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed categorized food waste into the invention of Alruqaie, in view of Harrison et al, since both are directed to methods of converting food waste into animal feed, since Alruqaie already included food waste from plural sources, such as homes, restaurants, and bakeries (paragraph 0014); since food waste systems commonly used categorized food waste (Figure 6, top; column 4, lines 29-41) as shown by Harrison et al, since different food waste categories, such as fruits/vegetables vs. meat products, would have possessed different amounts of nutrients, vitamins, minerals, proteins, fiber, and/or sugars; and since collection of categorized food waste would have enabled the blending of different food waste materials to arrive at the desired nutritional content in the method of Alruqaie without the need for artificial supplements and additives.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed food waste collector into the invention of Alruqaie, in view of Harrison et al and Carson, since all are directed to methods of converting food waste into animal feed and/or separating waste materials, since Alruqaie simply did not describe how the food waste was to be collected, since animal feed was commonly made from categorized food waste from plural sources as shown by Harrison et al (Figure 6), since separated waste material was commonly collected by use of a waste collector vehicle (Figure 7, #110) with plural chambers (Figure 7, .
Claims 15-17, 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Alruqaie, in view of Harrison et al and Carson, as applied above, and further in view of Groves et al [Pat. No. 4,171,164].
Alruqaie, Harrison et al, and Carson teach the above mentioned concepts. Alruqaie also taught forming a feedstock by extrusion (Figure 1, #108) wherein no nutrients are added to the formed feedstock after extrusion (Figure 1); as well as a protein content 35-40% (paragraph 0020). 
Alruqaie does not explicitly recite blending of categorized wastes after grinding (claim 15, 29), a powder form (claim 17), separately grinding the food wastes (claim 27), and a nutritional profile with about 19% protein and 15% fat (claim 30).
Harrison et al also taught extrusion cooking and dehydration of the food waste into a powdered form (column 5, line 70).
Groves et al teach a method for blending meat by separately grinding different categories of meat (Figure 1, #44, 46, 48), analyzing the separately ground meat (Figure 1, #12-14), and blending the separately ground meat to form a meat with a desired nutritional profile (Figure 1, #15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed separate grinding, blending, powder, and nutritional profile into the invention of Alruqaie, in view of Harrison et al, and Groves et al, since all are directed to methods of blending of food products, since Alruqaie already included grinding and blending steps (Figure 1), since food blending systems commonly included separately grinding different categories of meat (Figure 1, #44, 46, 48), analyzing the separately ground meat (Figure 1, #12-14), and blending the separately ground meat to form a meat with a desired nutritional profile (Figure 1, #15) as shown by Groves et al; since different categories of waste would have required different grinding conditions, since separate grinding of the separate waste into a uniform size would have enabled more accurate and precise feeding of categorized food waste as compared to a mixture of large and small pieces, since blending food ingredients with different amounts of nutrients, for instance fat or protein, would have enabled creation of a feed with a desired nutritional profile without the need for adding supplemental ingredients in the method of Alruqaie, since a powdered form would have enabled easier blending of categorized food waste as compared to ingredients with widely differing moisture contents or particle sizes in the method of Alruqaie, and since the claimed protein and fat contents would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food waste used, the type of animal intended to consume the feed, and/or the nutritional requirements of that particular animal in the method of Alruqaie.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Alruqaie, in view of Carson and Harrison et al, as applied above, and further in view of Morash et al [US 2015/0315466A1].
Alruqaie, Carson, and Harrison et al teach the above mentioned concepts. Alruqaie does not explicitly recite creating a liquid stream fertilizer (claim 26). Morash et al teach a system for converting fresh food waste into nutrient rich hydrolysate and solid particulate for use as fertilizer and feedstock (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed liquid fertilizer use into the invention of Alruqaie, in view of Morash et al, since both are directed to methods of converting food waste into animal feed, since Alruqaie already included a dehydration step (Figure 1, #102) but does not mention what the extracted liquid was used for, since food waste systems commonly produced both liquid fertilizer and feedstock (abstract) as shown by Morash et al, since collection of the extracted liquid if Alruqaie would have prevented possible pollution, and since this would have provided a further benefit to the system of Alruqaie by finding a use for the extracted liquid.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-19, 25-32 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792